proceedings would have been different.       Strickland v. Washington, 466
                 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
                 504, 505 (1984) (adopting the test in Strickland). Both components of the
                 inquiry must be shown. Strickland, 466 U.S. at 697. We give deference to
                 the district court's factual findings if supported by substantial evidence
                 and not clearly erroneous but review the court's application of the law to
                 those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164,
                 1166 (2005).
                                First, appellant contends that counsel was ineffective for
                 failing to impeach the victim with her admission that she lied under oath
                 at the preliminary hearing and with evidence that would have
                 contradicted her testimony that she watched television at appellant's
                 house. We conclude that appellant has failed to demonstrate that the
                 district court erred in denying this claim. The district court found that
                 trial counsel did in fact cross-examine the witness about lying and making
                 prior inconsistent statements and that the evidence presented by
                 appellant did not establish that there was no electricity at his home when
                 the victim was there. Appellant fails to address the district court's specific
                 findings or present any argument on appeal demonstrating that the
                 district court erred in denying this claim. Further, appellant fails to
                 provide this court with an adequate appendix containing the complete
                 trial transcripts and other pertinent parts of the record for this court's
                 review on appeal. See Thomas v. State, 120 Nev. 37, 43 & n.4, 83 P.3d
                 818, 822 & n.4 (2004) (appellant is ultimately responsible for providing
                 this court with portions of the record necessary to resolve his claims on
                 appeal); Greene u. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The
                 burden to make a proper appellate record rests on appellant.").

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                     Accordingly, appellant has failed to demonstrate that counsel was
                     deficient or that there was a reasonable probability that, but for counsel's
                     alleged errors, the outcome of the trial would have been different.
                                 Second, appellant argues that counsel was ineffective for
                     failing to file a pretrial motion to exclude the victim's testimony at trial.
                                                                                                 I
                     Appellant has failed to demonstrate deficiency or prejudice, as he has no t
                     demonstrated that such a motion would have been successful.               See
                     Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978) (holding that
                     counsel cannot be ineffective for failing to make futile motions).
                                 Third, appellant argues that counsel was ineffective for failing
                     to question C. Moore about his status as a jailhouse informant for the
                     State and the beneficial plea and sentence that he received in exchange for
                     his testimony. Appellant fails to demonstrate deficiency or prejudice.
                     This claim is belied by the record, as counsel elicited from Moore that he
                     had written a letter to the district attorney offering to provide informatiOn
                     on various individuals, including appellant, in exchange for a plea
                     agreement. As Moore had not yet been sentenced at the time of his
                     testimony, counsel could not have questioned him about the terms of the
                     sentence. Thus, appellant fails to demonstrate that the district court
                     erred in denying this claim.
                                 Fourth, appellant argues that counsel was ineffective for
                     failing to obtain records used by the State's expert witness Dr. Richett and
                     for failing to question her about the victim's prior allegations of sexual
                     assault and the victim's father who was a convicted child molester.
                     Appellant fails to demonstrate deficiency or prejudice. The record shows
                     that counsel elicited from the expert that she knew about the victini's
                     father and that this knowledge did not change her opinion that the victim

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    .02PD
                had been sexually abused. Appellant does not explain which records
                counsel should have obtained or how counsel's failure to do so affected the
                outcome of the trial. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3,
                6 (1987) ("It is appellant's responsibility to present relevant authority and
                cogent argument; issues not so presented need not be addressed by this
                court."). Furthermore, in light of appellant's failure to provide this court
                with trial transcripts, appellant cannot demonstrate a reasonable
                probability that, but for counsel's alleged errors, the outcome of the trial
                would have been different. See Thomas, 120 Nev. at 43 & n.4, 83 P.3d at
                822 & n.4; Greene, 96 Nev. at 558, 612 P.2d at 688. Thus, appellant fails
                to demonstrate that the district court erred in denying this claim.
                            Fifth, appellant argues that counsel was ineffective for failing
                to cross-examine the State's witness G. Wiley about his appropriation of
                appellant's four-wheeler and camper, which would have shown that Wiley
                had animosity toward appellant. Appellant fails to demonstrate deficiency
                or prejudice. Excerpts of the trial transcripts show that counsel cross-
                examined Wiley about his feelings toward appellant, and appellant fails to
                demonstrate that further questioning would have had a reasonable
                probability of changing the outcome at trial. Thus, appellant fails to
                demonstrate that the district court erred in denying this claim.
                            Sixth, appellant argues that counsel was ineffective for failing
                to cross-examine D. Coleman about the nature of her plea bargain and
                whether she was being allowed to testify truthfully. Appellant fails to
                demonstrate deficiency or prejudice. Coleman testified under oath that
                she had entered an Alford plea to sexual seduction and that she had
                received a very good deal by pleading guilty because she was initially
                charged with multiple counts with potential sentences of life in prison.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                  Appellant fails to demonstrate that any further questioning by counsel
                  about the nature or terms of her plea had a reasonable probability of
                  changing the outcome of the trial. Thus, appellant fails to demonstrate
                  that the district court erred in denying this claim.
                              Seventh, appellant argues that counsel was ineffective for
                  failing to file a motion to preclude "improper bad act evidence." Appellant
                  fails to demonstrate prejudice. This court concluded on direct appeal that
                  an incident testified to by L. Baumgartner should not have been admitted
                  at trial but that the admission was harmless error in light of the
                  overwhelming evidence against appellant. See Recktenwald, Jr. v. State,
                  Docket No. 32103 (Order Dismissing Appeal, January 25, 2000).
                  Accordingly, appellant does not demonstrate that, had counsel filed such a
                  motion, there was a reasonable probability of a different outcome at trial.
                  Thus, appellant fails to demonstrate that the district court erred in
                  denying this claim.
                              Eighth, appellant argues that counsel was ineffective for
                  eliciting testimony from a State witness that appellant had convictions for
                  rape and murder. Appellant fails to demonstrate prejudice. In light of
                  appellant's failure to provide this court with trial transcripts, he cannot
                  demonstrate a reasonable probability that, but for counsel's alleged errors,
                  the outcome of the trial would have been different. See Thomas, 120 Nev.
                  at 43 & n.4, 83 P.3d at 822 & n.4; Greene, 96 Nev. at 558, 612 P.2d at 688.
                  Thus, appellant fails to demonstrate that the district court erred in
                  denying this claim.
                              Ninth, appellant argues that counsel was ineffective for failing
                  to provide the jury with a transition instruction, which resulted in the jury
                  finding him guilty of both sexual assault and the lesser-related offense of

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    .e
                statutory sexual seduction. This claim appears to be belied by excerpts of
                the trial transcripts and by appellant's own allegations, which indicate
                that the jurors were instructed that they could consider whether appellant
                was guilty of statutory sexual seduction if they had a reasonable doubt
                that he was guilty of sexual assault, but that they could not find him
                guilty of both. Furthermore, appellant fails to demonstrate prejudice, as
                the district court dismissed the sexual seduction counts after the jury
                found him guilty of sexual assault. Therefore, appellant fails to
                demonstrate that the district court erred in denying this claim.
                            Tenth, appellant argues that counsel was ineffective for failing
                to object to appellant's adjudication as a habitual offender where the State
                provided insufficient notice of intent to seek habitual offender
                adjudication. Appellant claims that the State filed the notice of intent
                prematurely and improperly. Appellant does not explain how the State's
                notice was premature or improperly filed, nor does he provide a sufficient
                appendix for us to review this claim. See Thomas, 120 Nev. at 43 & n.4,
                83 P.3d at 822 & n.4; Greene, 96 Nev. at 558, 612 P.2d at 688. Thus, he
                fails to demonstrate that the district court erred in denying this claim.
                            Eleventh, appellant argues that counsel was ineffective at
                sentencing for failing to call appellant's son and friends as witnesses and
                for failing to make "significant arguments" on appellant's behalf.
                Appellant fails to demonstrate deficiency or prejudice. He does not
                explain what testimony the witnesses would have provided at sentencing
                or how their testimony would have affected the proceedings. Appellant
                also does not identify any arguments that counsel should have made at
                sentencing. See Maresca, 103 Nev. at 673, 748 P.2d at 6. Thus, appellant
                fails to demonstrate that the district court erred in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                            Twelfth, appellant argues that counsel was ineffective for
                failing to object during closing argument to the prosecutor's statements
                that the defense was "wispy vapor trails" and "rabbit trails" and to the
                prosecutor's argument regarding inadmissible evidence. In light of
                appellant's failure to provide the trial transcripts in his appendix, he
                cannot demonstrate a reasonable probability that, but for counsel's failure
                to object, the outcome of the trial would have been different. See Thomas,
                120 Nev. at 43 & n.4, 83 P.3d at 822 & n.4; Greene, 96 Nev. at 558, 612
                P.2d at 688. Thus, he fails to demonstrate that the district court erred in
                denying this claim.
                            Thirteenth, appellant argues that counsel was ineffective for
                failing to present evidence to the jury and to make a record, and appellant
                also appears to contend that this resulted in a violation of his right to
                confront the witnesses against him. Appellant makes no cogent argument
                on appeal as to this claim, see Maresca, 103 Nev. at 673, 748 P.2d at 6, and
                thus fails to demonstrate that the district court erred in denying it.
                            Next, appellant contends that he has new evidence that he is
                actually innocent. Appellant asserts that, after trial, two witnesses
                recanted their testimony and accused the prosecution of forcing them to
                commit perjury. Even assuming a freestanding actual-innocence claim is
                cognizable in a post-conviction petition for a writ of habeas corpus,
                appellant's failure to provide the trial transcripts precludes our review of
                this claim, especially given that there were 20 other witnesses, including
                the victim, who testified against him at trial.    See generally Calderon u.
                Thompson, 523 U.S. 538, 559 (1998) (explaining that, to demonstrate
                actual innocence, a petitioner must show that "it is more likely than not
                that no reasonable juror would have convicted him in light of . . new

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) I947A
                 evidence" (internal quotation marks omitted)). Thus, appellant fails to
                 demonstrate that the district court erred in denying this claim.
                             For the foregoing reasons, we conclude that the district court
                 did not err in denying the petition, and we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                           il
                                                           Pide
                                                    Pickering
                                                                        t           J.



                                                                    ct._56C J.
                                                    Parraguirre
                                                               C.,) •
                                                                                    J.
                                                    Sal


                 cc: Hon. Kimberly A. Wanker, District Judge
                      David H. Neely, III
                      Nye County District Attorney
                      Attorney General/Carson City
                      Nye County Clerk




                       2We  decline appellant's request to take judicial notice of various
                 exhibits because it does not appear that those exhibits were presented in
                 the proceedings below.



SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A    e